United States Dlstrict Court § § §m tr §:§
for the
Eastern District of Tennessee JUL 1 3 2018

Cler\<, U. S. District Cou\t
Eastem District of Tem“.essee

rN THE MATTER oF THE sEARCH oF _
INFoRMATIoN AssocIATED ~‘“ G“e@"e""“i
WITH THE cELLULAR TELEPHONES

AssIGNED CALL NUMBERS NO.: 2:18-MJ-Q/z'/

(404) 829-5502 THAT ARE STORED AT-
PREMISES CC)NTROLLED BY T-
MOBILE USA

APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

l, Todd Brewer, United States Departrnent of Justice, Drug Enforcement Administration,
request a search Warrant and state under penalty of perjury that l have reason to believe that there is
now concealed on the following property: evidence of a conspiracy to distribute heroin and distribution
of heroin specifically GPS tracking and cell-site location information and other information pertaining
to a subscriber to or customer of T-MOBILE USA, MARIO AMBROSIO LEWIS, and his
involvement in a drug trafficking conspiracy from Atlanta, Georgia to the Eastern District of
Tennessee.

The property to be searched, described above, is believed to conceal records or other
information pertaining to a subscriber to or customer of T-MOBILE USA With the phone number of
(404) 829-5 5 02. The United States is requesting GPS information and cell~site location information,
ranging from February l, 2017 through September 22, 2017. Additionally, the United States is

requesting:

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 1 of 12 Page|D #: 3

a. The telephone call number and unique identifiers for the wireless device in the vicinity
of the tower (“the locally served wireless device”) that registered with the tower,
including ESNs, MEINS, MINs, SIMS, MSISDNS, IMSIS, and IMEIS;

b. The source and destination telephone numbers associated with each communication
(including the number of the locally served wireless device and the number of the
telephone that called, or was called by, the locally served wireless device);

c. The date, time, and duration of each communication;

d. The “sectors” (or tower face) that received a radio signal from each locally served
wireless device; and

e. The type of communication transmitted through the tower (such as phone call or text
message).

f. Subscriber information pertaining to the history of the account with T-Mobile, including
the length of history, status, and any pertinent billing durations

These records should include records for communications that were initiated before or terminated
after the specified time period, as long as part of the communication occurred during the time period
listed above.

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more).'
l:ll evidence of a crime

The search is related to a violation of 21 U.S.C. §§ 846, 84l(a)(l), 84l(b)(l)(A), and
84l(b)(l)(C), and the application is based on these facts`:
I, Todd Brewer, being duly sworn, depose and say as follows:
BACKGROUND OF AFFIANT
l. l make this affidavit in support of an application for a search warrant for information

associated with certain accounts that is stored at premises owned, maintained, controlled, or operated

2

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 2 of 12 Page|D #: 4

by T-MOBILE USA, headquartered at 12920 Se 38th St., Bellevue, WA, 98006. The information to
be searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant to require T-MOBILE USA to disclose to the
government records and other information in its possession pertaining to the subscriber or customer
associated with the accounts, including GPS location services and cell-site location information

2. l arn employed with the U.S. Drug Enforcement Administration (DEA) as a Special Agent,
and have been so employed for over 20 years. Prior to my employment with the DEA, I was a Police
Offrcer for the Prince William County Police Department in Northern Virginia for approximately four
(4) years. Prior to my employment with the PWCPD, l was a Deputy Sheriff with the Loudoun County
Sheriff’s Office in Loudoun County, Virginia for approximately one (l) year. l was trained as a DEA
Special Agent at the DEA/FBI Academy in Quantico, Virginia. While at the DEA/FBI Academy, l
received specialized training in the Controlled Substances Act, Title 2l, United States Code, including,
but not limited to Sections 841 (a)(l) and 846 (Conspiracy and Controlled Substance Violations),
criminal organizations engaged in conspiracies to manufacture and/or possess with intent to distribute
cocaine, heroin, methamphetamine, marijuana and other dangerous drugs prohibited by law, search and
seizure law, and many other facets of drug law enforcement

3. During my employment as a DEA Special Agent, l have participated in numerous
investigations involving the seizure of controlled substances, the seizure of narcotic related records and
other types of evidence that document a criminal organization’s activities in both the manufacturing
and distribution of controlled substances To successfully conduct these investigations, l have utilized
a variety of investigative techniques and resources, including physical and electronic surveillance and
various types of informants and cooperating sources. Through these investigations, my training and
experience, and conversations with other experienced Agents and law enforcement personnel, I have

become familiar with the methods used by traffickers to smuggle and safeguard narcotics, to distribute

3

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 3 of 12 Page|D #: 5

narcotics, and collect and launder related proceeds I am aware of the sophisticated tactics they
routinely use to attempt to thwart any investigation of their narcotics organizations My knowledge of
these tactics, which include the utilization of numerous different cellular telephones, beepers, counter
surveillance, elaborately planned distribution schemes tied to legitimate businesses, false or fictitious
identities, and coded communications and conversations, has been particularly useful and relevant to
this investigation

4. The facts in this affidavit come from my personal observations, my training and experience,
and information obtained from other agents and witnesses. This affidavit is intended to show merely
that there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter. l make this affidavit in support of an application for a search warrant for
information associated with certain accounts that are stored at premises owned, maintained, controlled
or operated by T-MOBILE USA, headquartered at 12920 Se 38th St., Bellevue, WA, 98006.

5. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of Title 21, United States Code, Sections 846 and 84l(a)(l)
have been committed,>and are being comrnitted, by Mario Ambrosio Lewis and others known and
unknown There is also probable cause to search the information described in Attachment A for
evidence of these crimes, as described in Attachment B.

6. The information contained in this affidavit is based on my personal observations,
observations of other law enforcement officers, observations of Cooperating Sources (CS) as related to
me, my review of official police and government reports, my review of records and documents
gathered during this investigation and consultation with other Agents involved in the investigation
This affidavit contains information necessary to support probable cause for the search warrant The
information contained in this affidavit is not intended to include each and every fact and matter

observed by or known to the United States. This affidavit is submitted in support of a request that a
4

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 4 of 12 Page|D #: 6

search warrant be issued for any stored location services, specifically GPS and cell-site location
information associated With the cellular telephone bearing telephone numbers (404) 829-5502.
PURPOSE OF THE AFFIDAVIT

7. This Affidavit is submitted in support of a search warrant authorizing a search of all
GPS location services information and cell-site location information related to a subscriber or
customer of T-Mobile USA, attached to phone number (404) 829-5502, belonging to Mario
Arnbrosio Lewis.

8. The United States is investigating a drug trafficking conspiracy, in which several
packages were delivered via FedEx and UPS and several others were delivered personally by
Lewis to the Eastern District of Tennessee. The investigation concerns possible-violation of, inter
alia, the following federal statutes: Conspiracy 21 U.S.C. § 846, Distribution of Heroin 21 U.S.C.
§§ 841(b)(l)(C) and 84l(a)(l).

PROBABLE CAUSE

9. On or about April 23, 2017, officers from the Bristol Police Department responded to a
call on 316 Roscommon Drive involving a death. Upon processing the scene and search of the
residence, officers revealed needles, cellophane wrapping in the toilet, and paraphernalia in an
adjacent room to where the deceased was found. The deceased was found lying slumped over on
the bed with blood coming from her nose. Upon this observation and based on the totality of the
circumstances, officers noted a suspected drug overdose and began investigating the death as such.
The autopsy and pathology report later revealed that the deceased died from Acute Fentanyl
toxicity. Based on my experiences, it has become common for heroin traffickers to mix Fentanyl
with heroin to increase profit margins.

10. An individual, identified as Calvin Richard Campbell, a relative of the deceased, was

present at the scene when officers arrived at the residence Officers took a statement from

5

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 5 of 12 Page|D #: 7

Campbell and it was revealed that he discovered the body of the deceased Ofiicers made note of
Campbell’s suspected involvement in providing the drugs to the deceased prior to her death.
Officers noticed that there was not a cellular phone found at the residence upon processing the
scene initially. Subsequently, officers were contacted by the owner of the home that the cellular
phone belonging to the deceased was found outside of the home. Once retrieved, a phone download
pursuant to a search warrant revealed that several messages from Campbell to the deceased were
deleted.

ll. Officers made contact with Campbell regarding the deleted messages from the deceased
person’s phone and inquired about consent to download his phone as well. He initially consented to
the search, but then denied consent to download the contents of his phone. A search warrant was
obtained to download Campbell’s phone and the officer discovered that there were messages
deleted from the deceased person’s cell phone that were not deleted from Campbell’s cell phone.

` Upon this discovery, officers also revealed several messages exchanged discussing the quality of
drugs Campbell received within the Eastern District of Tennessee.

12. Statements taken from Campbell after being given Miranda warnings, yielded evidence
of a drug conspiracy between Campbell and the “Source” residing in Atlanta, Georgia for the
distribution of heroin to the Eastern District of Tennessee. Specifically, text messages and
messages retrieved from the WhatsApp revealed drug trafficking transactions taking place between
the “Source” Mario Ambrosio Lewis, and Calvin Richard Campbell Jr. Campbell’s statement also
provided information regarding the methods of payment, shipping of the drugs, and the personal
deliveries to the Eastern District of Tennessee by the “Source” Mario Ambrosio Lewis, also known
as Big Boy ATL.

13. Campbell also said that in addition to shipping drugs to Campbell from Atlanta, Mario

Ambrosio Lewis was personally delivering heroin to the Eastern District of Tennessee by Way of

6

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 6 of 12 Page|D #: 8

motor vehicle. Mr. Campbell’s statement also included a transaction occurring around April 20,
2017, in which Mario Lewis arrived at Mr. Campbell’s residence with white powder and tar heroin
Mr. Campbell tried the drugs, but did not like them. Campbell said Mario Lewis then took the
drugs to another individual. When that individual could not afford to purchase all of the drugs,
Mario Lewis took the drugs back to Campbell’s residence. Mr. Campbell admitted he offered the
drugs to the deceased and witnessed her use the white powder prior to finding her deceased on
April 23, 2017.

14. Shipping records obtained pursuant to a judicial subpoena confirm consistent shipments
from Atlanta, Georgia to Bristol, Tennessee from February 9, 2017 continuing through September
22, 201 7.

15. ln addition to the corroboration of shipments by obtaining shipping records, agents with
the 2’“d Drug Task Force while working in undercover were able to make contact with Mario Lewis
by calling his phone (404)829-5502 to arrange for the purchase of a mixture of heroin/cocaine on
two occasions and methamphetamine on a third occasion Lewis shipped the drugs to agents and
they transferred money electronically to Lewis.

16. I believe, based on my training, experience, and participation in this investigation that
Mario Lewis traffics drugs (heroin, fentanyl, cocaine, and methamphetamine) to the Eastern
District of Tennessee via UPS, FedEx, and personal vehicle and uses his cell phone as a means of
communication in sending confirmations of drug shipments and payments received as part of his
drug trafficking business transactions Obtaining the GPS and or cell-site information will
corroborate his trips to East Tennessee.

17. WHEREFORE, based upon the foregoing, l believe that Mario Ambrosio Lewis and
others known and unknown have been engaged in the conspiracy and distribution of heroin and

over an extended period of time. l further believe that evidence of his drug trafficking activities

7

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 7 of 12 Page|D #: 9

would be contained within the GPS location information cell-site location information and
subscriber information attached to his T~Mobile phone number (404) 829-5 5 02.

18. I respectfully request that the court issue a warrant authorizing the search of those
records Furthermore, I have only used that information necessary to establish probable cause and

inform the court of pertinent information related to the request for search authorization

LOCATION TO BE SEARCHED AND THINGS TO BE SEIZED

19. l anticipate executing this warrant to require T-Mobile USA to disclose to the
government copies of the records and other information (including the GPS information cell-site
location information and subscriber information) particularly described in Attachment A. Upon
receipt of the information described in Attachment A, the information described in Attachment B
will be seized by law enforcement

CONCLUSION

1. Based on my training and experience, 1 know that those involved in drug trafficking
activities commonly use cellular telephones, to include the text messaging capabilities, to contact
others to discuss and arrange drug transactions and to further their illicit drug business

2. Based on the foregoing, there is probable cause to believe that the GPS, cell-site location
information and subscriber information contain evidence of drug trafficking, specifically
violations of Title 21 USC 841 and 846, Distribution of Heroin and Conspiracy to Distribute
Heroin, respectively

3. lt is respectfully requested that this Court issue an order sealing, for the period of 180
days, all papers submitted in support of this application including the application and search
warrant l believe that sealing this document is necessary because the items and information to be

seized are relevant to an ongoing investigation into the criminal organizations as not all of the

8

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 8 of 12 Page|D #: 10

targets of this investigation will be searched at this time. Based upon my training and experience, I
have learned that, online criminals actively search for criminal affidavits and search warrants via
the internet, and disseminate them to other online criminals as they deem appropriate, i.e., post
them publicly online through the carding forums Premature disclosure of the contents of this
affidavit and related documents may have a significant and negative impact on the continuing
investigation and may severely jeopardize its effectiveness

4. l declare under the penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.

Executed on July R, 2018, at Greeneville, Tennessee.

Respectfully submitted,

,\U /

To‘r)i§ A. BR§EWER
Drug Enforcement Administration, Special Agent

Wom/wz:re[:zm:i§ ,2018.
1

FToN ii CoRKER/

United States Magistrate Judge

9

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 9 of 12 Page|D #: 11

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with cellular telephone numbers (404) 829-
5502, specifically GPS information cell-site location information and subscriber information that
is stored at premises owned, maintained, controlled, or operated by T-MOBILE USA,

headquartered at 12920 Se 38th St., Bellevue, WA, 98006.

1
Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 10 of 12 Page|D #: 12

ATTACHMENT B
Particular Things to be seized
I. INFORMATION TO BE DISCLOSED BY T-MOBILE USA
To the extent that the information described in Attachment A is within the possession
custody, or control of T-MOBILE USA, including any GPS information cell-site location
information and subscriber information that is still available to T-MOBILE USA, is required to
disclose the following information to the government for each account or identifier listed in
Attachment A:

a. All business records and subscriber information in any form kept, pertaining to the
individual accounts and/or identifiers described above, including subscribers’ full names,
addresses, shipping addresses, date account Was opened, length of service, the types of service
utilized, ESN (Electronic Serial Number) or other unique identifier for the wireless device
associated with the account, Social Security number, date of birth, telephone numbers, and other
identifiers associated with the account;

b. All records indicating the services available to subscribers of individual accounts
and/or identifiers described above;

c. All records pertaining to communications between T-MOBILE USA and any person
regarding the account or identifier, including contacts with support services and records of
actions taken;

d. All records regarding the Global Positioning System (GPS) location information for
the subscriber of the individual account;

e. All records pertaining to the cell-site location information for the individual account.

1
Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 11 of 12 Page|D #: 13

II. INFORMATION TO BE SEIZED BY THE GOVERNMENT
All information described above in Section l that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code, Sections 846, 841(a)(l) and
(b)(l)(C) involving Mario Ambrosio Lewis and others known and unknown to the agents since
February l, 2017, including, for each account or identifier listed on Attachment A, information
pertaining to the following matters:
a. Records relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts

Case 2:18-mj-00157-|\/|CLC Document 3 Filed 07/13/18 Page 12 of 12 Page|D #: 14

